Mr. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
*531The findings of fact of the judgment appealed from are accepted.
The witnesses Eduvigis Viera y Rodríguez and Felipe Reyes y Pérez, who furnished the only evidence produced by the petitioner, merely testify that the latter has been for some time the full owner of the two rural estates involved in the present proceeding.
Apart from the fact that it is not stated in the initial petition instituting these proceedings that the petitioner, Miguel Serrano Carrasquillo, has no title of ownership, as was necessary to enable him to record’his right by means of the supplementary proceedings prescribed by article 395 of the existing Mortgage Law, it also appears that the investigation made does not afford sufficient grounds/ upon which to base the declaration of ownership applied for, inasmuch as the witnesses produced fail to establish the time of the petitioner’s possession or that of his predecessors in interest, which requisite is essential in order to consider as properly proven the acquisition of the ownership of /the property by prescription.
In consideration of the legal provisions applicable to the case, we adjudge that we ought to affirm and do affirm the judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.